Citation Nr: 1642833	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-24 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and/or irritable bowel syndrome (IBS), and as an undiagnosed illness under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a heart disorder, to include bradycardia and as an undiagnosed illness under 38 C.F.R. § 3.317.

3.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received with respect to a claim of service connection for a right ankle disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD).

7.  Entitlement to an increased evaluation for tension headaches.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to December 2004, with service in the Republic of Iraq from September 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014, July 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in July 2016.

The AOJ denied service connection for the gastrointestinal and heart disorders, as well as a left ankle disorder, in the January 2014 rating decision.  The Veteran timely submitted a February 2014 notice of disagreement as to those three issues; the AOJ issued a statement of the case as to those issues in July 2014.  The Veteran, however, only completed an appeal of the gastrointestinal and heart claims; while he checked the box indicating he wished to appeal all of the issues on his July 2014 substantive appeal, the Veteran stated in that document that he did not wish to pursue appeal of his left ankle claim further.  The Veteran further confirmed that he was claiming a right ankle, not left ankle, disorder during his July 2016 hearing.  

The AOJ additionally denied service connection for bilateral hearing loss, tinnitus, and right ankle claims in a July 2015 rating decision, although the AOJ awarded service connection for tension headaches, assigning a noncompensable evaluation for that disability, effective March 23, 2015, at that time.  Likewise, the AOJ denied an increased evaluation for the Veteran's PTSD and his TDIU claim in a November 2015 rating decision.  The Veteran timely appealed those issues.  The Veteran testified as to all of those issues in the July 2016 hearing.  

The Veteran was issued a July 2015 statement of the case which denied service connection for hypertension; the Veteran did not submit a timely substantive appeal as to that issue and that issue is considered final.  During his July 2016 hearing, the Veteran and his representative repeatedly referred to his hypertension when discussing his heart claim.  The Veteran additionally submitted a new claim to reopen service connection for traumatic brain injury (TBI) in September 2016.

Consequently, the issues of whether new and material evidence respecting a claim of service connection for hypertension and TBI has been raised by the record in the Veteran's July 2016 Board hearing and his September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for gastrointestinal and heart disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Following his July 2016 hearing on appeal, the Veteran unambiguously and explicitly submitted a statement through his representative stating that he wished to withdraw his appeal respecting the issues of reopening service connection for bilateral hearing loss and a right ankle disorder, service connection for tinnitus, increased evaluations for PTSD and tension headaches, and entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of reopening service connection for bilateral hearing loss and a right ankle disorder, service connection for tinnitus, increased evaluation for PTSD and tension headaches, and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  Withdrawal of an appeal is only effective where withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

The Veteran testified at a Board hearing respecting his bilateral hearing loss, tinnitus, right ankle, PTSD, tension headaches and TDIU claims.  Following that hearing, in a September 2016 statement, the Veteran wrote that he "requested [VA] to withdraw the following appeal issues: entitlement to [TDIU] and increased evaluation for [PTSD]; increased evaluation for tension headaches, bilateral hearing loss, bilateral tinnitus and right ankle."  This statement was submitted to VA through his representative, a Veteran's Service Organization.  The Veteran then, that same day, filed new claims for PTSD and TDIU.  

The Board finds that the Veteran's withdrawal of the six noted issues above is explicit and unambiguous.  Moreover, after providing testimony at a Board hearing on appeal with respect to the issues above, the Veteran submitted the unambiguous and explicit withdrawal of his claims through his representative.  Consequently, in light of the unambiguous and explicit September 2016 statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the bilateral hearing loss, tinnitus, right ankle, PTSD, tension headaches and TDIU issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issues of reopening service connection for bilateral hearing loss and a right ankle disorder, service connection for tinnitus, increased evaluations for PTSD and tension headaches, and entitlement to TDIU is dismissed.


REMAND

The Veteran has not undergone any VA examinations of his heart or gastrointestinal disorders.  During his July 2016 hearing, the Veteran indicated that he served in Kuwait and the Republic of Iraq, where he was exposed to several toxins and chemicals, particularly from burn pits and burning human waste; service in the Republic of Iraq is confirmed by his Form DD 214.  Moreover, the Veteran additionally discussed the approximate time of incurrence of his claimed disorders during his hearing, noting that they either began in or within one year of military service.  Consequently, the low threshold for obtaining a VA examination and medical opinion have been met in this case and a remand in order for such to be accomplished is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Kansas City and Topeka VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his heart and gastrointestinal disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any heart or gastrointestinal disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any heart disorders found, to include any bradycardia.  The examiner should also identify any gastrointestinal disorders found, to include gastritis, ulcers, hiatal hernia, GERD, H Pylori, incompetent lower esophageal sphincter, and/or chronic constipation/IBS.

Then, the examiner should opine whether the Veteran's heart and/or gastrointestinal disorders at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his service in the Republic of Iraq and any chemical/burn pit exposure therein.  

For any symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.  If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, the examiner should opine whether it at least as likely as not began in or was caused by his service in the Republic of Iraq.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for heart and gastrointestinal disorders, to include as undiagnosed illnesses under 38 C.F.R. § 3.317.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


